[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT

                                                                   FILED
                                                          U.S. COURT OF APPEALS
                                No. 05-13220                ELEVENTH CIRCUIT
                                                             JANUARY 26, 2006
                            Non-Argument Calendar
                                                             THOMAS K. KAHN
                                                                  CLERK

                      D. C. Docket No. 04-22392-CV-UUB

ROBERT ESCOBIO,
CLAUDIO SALAZAR, et al.,

                                                  Plaintiffs-Appellants,

                                     versus

SALOMON SMITH BARNEY, INC.,
a Delaware corporation, aka Citigroup Global Markets, Inc.,

                                                  Defendant-Appellee.



                  Appeal from the United States District Court
                      for the Southern District of Florida



                               (January 26, 2006)

Before DUBINA, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
                                I. BACKGROUND

      This is an appeal from an order denying the plaintiffs’ verified motion to

vacate an arbitration award and granting defendants’ motion to confirm the award.

The issues presented on appeal are (1) whether the district court erred in finding

that the arbitration panel did not engage in any misbehavior by which the rights of

the plaintiff brokers had been prejudiced within the meaning of 9 U.S.C. §

10(a)(3); and (2) whether the district court erred in finding that the arbitration

panel did not act in manifest disregard of the law when it ruled in favor of

defendant Smith Barney.

                          II. STANDARD OF REVIEW

      We review the district court’s order on a motion to vacate or confirm an

arbitration award for clear error with respect to factual findings and de novo with

respect to the district court’s legal conclusions. See, e.g., Gianelli Money

Purchase Plan & Trust v. ADM Investor Servs., Inc., 146 F.3d 1309, 1311 (11th

Cir. 1998); Montes v. Shearson Lehman Bros., Inc., 128 F.3d 1456, 1459 n. 3

(11th Cir. 1997).

      After reviewing the record and reading the parties’ briefs, we conclude that

the district court correctly determined that the arbitration panel did not engage in

misbehavior prejudicing the plaintiff brokers. We also conclude from the record

                                           2
that the district court correctly determined that the arbitration panel’s decision was

amply supported by the record evidence. Finally, we conclude that the district

court correctly found that the arbitration panel did not manifestly disregard the law

when it issued its award in favor of Smith Barney.

      For the foregoing reasons, and because we conclude from the record that

there is no merit to any of the arguments the plaintiff brokers present in this

appeal, we affirm the district court’s order denying the plaintiffs’ verified motion

to vacate arbitration award and the defendant’s motion to confirm the award.

      AFFIRMED.




                                          3